Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of May 1, 2015
between AMERICA’S CAR MART, INC., an Arkansas corporation (the “Company”) and
WILLIAM H. HENDERSON (the “Associate”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of the sale and financing of
used vehicles (“Company Business”); and

 

WHEREAS, the Associate is a Senior Executive Officer of the Company, and the
Company desires to continue the employment of the Associate, and the Associate
desires to provide his services to the Company upon the terms and conditions
hereinafter set forth;

 

WHEREAS, the Company periodically sells its finance receivables to Colonial Auto
Finance, Inc., an Arkansas corporation (“Colonial”) and services those loans on
Colonial’s behalf (collectively, the Company and Colonial are referred to herein
as “Car-Mart”); and

 

WHEREAS, America’s Car-Mart, Inc., a Texas corporation (the “Parent Company”),
owns 100% of the outstanding common stock of the Company;

 

WHEREAS, in order to conduct its business, the Company owns and uses trade
secrets as defined under applicable law, as well as confidential and propriety
information; and

 

WHEREAS, the Associate, during the term of his employment with the Company and
in order to carry out his duties with the Company, has or will have contact with
the Company’s customers and employees and has or will have access to and has or
will become privy to or acquainted with certain confidential information and
trade secrets, which are owned by the Company and which are regularly used in
the business of the Company and which are generally not known to its
competitors;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:

 

1. Employment. The Company hereby continues the employment of the Associate as a
Senior Executive Officer of the Company, and the Associate accepts such
employment. During the term of employment under this Agreement (the “Employment
Term”), the Associate shall perform such duties as shall reasonably be required
of a Senior Executive Officer of the Company. The Associate further agrees to
perform, without additional compensation, such other work for the Company and
for any subsidiary or affiliate of the Company in which the Company has an
interest, including, without limitation, Colonial and the Parent Company, as the
Board of Directors of the Company or the Parent Company shall from time to time
reasonably specify. It is expressly agreed and understood between the Company
and the Associate that the term of this Agreement is in no way dependent upon
the Associate’s holding or being elected to any office of the Company. The
Associate may be deemed an employee of, and paid by the Company, Colonial, or
the Parent Company, as reasonably determined by the Company.

 

*Filed under an application for confidential treatment.

 

 



2. Performance. The Associate agrees to devote his entire business efforts to
the performance of his duties hereunder, provided, however, that the Associate
may engage in personal investment activities not involving the Company so long
as they do not interfere with the performance of his duties hereunder.

 

3. Term. Unless otherwise terminated in accordance with Sections 8, 9, 10 or 11,
the Employment Term shall be for a term ending April 30, 2020. This Agreement
shall be automatically renewed for successive additional Employment Terms of one
(1) year each unless notice of termination is given in writing by either party
to the other party at least thirty (30) days prior to the expiration of the
initial Employment Term or any renewal Employment Term.

 

4.Compensation.

 

(a) Base Salary and Benefits. The basic annual salary of the Associate for his
employment services hereunder shall be $466,400 or such higher annual salary, if
any, as shall be approved by the Board of Directors of the Parent Company from
time to time (the “Base Salary”), which shall be payable in accordance with the
Company’s payroll policy. Nothing contained herein shall affect or in any way
limit the Associate’s rights as an Associate of the Company to participate in
any Company 401(k) profit sharing plan or medical and life insurance programs
offered by the Company to its employees, all of which shall be available to the
Associate to the same extent as if this Agreement had not existed, and
compensation received by the Associate hereunder shall be in addition to the
foregoing. In addition, nothing contained herein shall affect or in any way
limit the Associate’s eligibility to participate in any nonqualified deferred
compensation plan of the Company or the Parent.

 

(b) Bonus. In addition to the Base Salary and fringe benefits described above,
the Associate shall be eligible to earn an annual cash bonus (the “Bonus”)
during the term hereof beginning May 1, 2015 and ending April 30, 2020. The
Bonus shall be based upon Parent Company’s projected fully diluted earnings per
share calculated in accordance with GAAP for each fiscal year (“GAAP Earnings
Per Share”). The Bonus will depend on the Parent Company attaining a minimum of
95% of its projected GAAP Earnings Per Share, as set forth in Appendix A to this
Agreement. The Bonus, if any, shall be paid each fiscal year, within fifteen
(15) days following the Parent Company’s filing of its annual report on Form
10-K for such fiscal year (but no later than two and one-half (2½) months
following the calendar year in which the Bonus was earned), based upon the
Parent Company’s GAAP Earnings Per Share for that fiscal year. Any Bonus shall
be deemed to be earned by the Associate if the Associate was an employee of the
Company as of the last day of the fiscal year in question.

 

2

 



(c) Non-Qualified Stock Options.

 

(i) Subject to Section 4(c)(iii) herein, the Parent Company will grant to the
Associate, pursuant to the Parent Company’s Amended and Restated Stock Option
Plan (the “Option Plan”), non-qualified stock options to purchase an aggregate
of 30,000 shares of Parent Company Stock, as follows:

 

(A) A non-qualified stock option to purchase 10,000 shares of Parent Company
Stock, which will vest in full (or “cliff” vest) on April 30, 2020, subject to
the Associate’s continuous service (as that term is defined in the Option Plan)
as of the vesting date; and

 

(B) A non-qualified stock option to purchase 20,000 shares of Parent Company
Stock, with vesting of such option subject to the attainment of certain
performance conditions based on the Parent Company’s consolidated net income
growth during fiscal years 2016 through 2020. If the Parent Company’s cumulative
consolidated net income growth, calculated on a compound basis, for the five (5)
fiscal years ending April 30, 2020 is equal to 10% or more, the stock option
will “cliff” vest in its entirety (20,000 shares) on the date which marks the
fifth (5th) anniversary of the stock option grant date (the “Vesting Date”). If
the Parent Company’s cumulative consolidated net income growth, calculated on a
compound basis, for the five (5) fiscal years ending April 30, 2020 is equal to
5% or more but less than 10%, the stock option will “cliff” vest as to 10,000
shares on the Vesting Date. If the Company’s cumulative consolidated net income
growth, calculated on a compound basis, for the five (5) fiscal years ending
April 30, 2020 is less than 5%, the stock option will be forfeited.

 

(ii) For purposes of this Section 4(c), “consolidated net income” for a given
fiscal year shall mean “Net income” as reported in the Company’s consolidated
statement of operations included in the Company’s Annual Report on Form 10-K for
such fiscal year as filed with the Securities and Exchange Commission, except
that if on the Vesting Date the Company has not yet filed its Annual Report on
Form 10-K for the fiscal year ending April 30, 2020, “consolidated net income”
for fiscal year 2020 shall be the Company’s “Net income” as reported in the
Company’s public earnings press release for such fiscal year. All terms used in
this Section 4(c) shall have the definitions set forth in this Agreement, the
Option Plan or the applicable Stock Option Agreement, as the case may be.

 

(iii) The stock option grants under this Section 4(c) shall be made on August 5,
2015, the date of the Parent Company’s annual meeting of shareholders, subject
to and contingent upon the approval by such shareholders of the Option Plan.

 

3

 



5. Expense Account and Vacations. Matters relating to expense accounts for the
Associate, vacations and the like shall be mutually agreed upon from time to
time. However, the Company agrees to reimburse the Associate for all expenses
reasonably incurred by him on behalf of the Company in accordance with the
prevailing practices and policies of the Company. In addition, the Associate
shall be entitled to that number of days of paid vacation and paid sick leave as
is consistent with the prevailing practices and policies of the Company for
other employees in the same or similar position as that held by the Associate
hereunder.

 

6. Non-Competition, Non-Solicitation, Non-Disclosure, and Confidentiality
Provisions

 

(a) Non-Solicitation: Customers. During Associate’s employment and for one (1)
year immediately following the cessation of Associate’s employment with the
Company for any reason, Associate shall not, on his own behalf or on behalf of
any person, firm, partnership, association, corporation or business
organization, entity or enterprise (except the Company), solicit, call upon, or
attempt to solicit or call upon, any customer of the Company, or any
representative of any customer of the Company with a view to selling or
providing any product or service competitive with any product or service sold or
provided by the Company in the Company Business, as defined herein, during the
twelve (12) month period immediately preceding cessation of Associate’s
employment with the Company, provided that the restrictions set forth in this
section shall apply only to customers of the Company, or representatives of
customers of the Company with whom Associate had material contact during such
twelve (12) month period. “Material contact” exists between Associate and each
of the Company’s existing customers: (i) with whom Associate actually dealt for
a business purpose while employed by the Company or to further a business
relationship between the customer and the Company; or (ii) whose business
dealings with the Company were handled, coordinated or supervised by Associate
or performed by Associate in whole or in part.

(b) Non-Solicitation: Employees. During Associate’s employment and for one (1)
year immediately following the cessation of Associate’s employment with the
Company for any reason, Associate will not solicit or in any manner encourage
employees of the Company to leave the employ of the Company. The foregoing
prohibition applies only to employees with whom Associate had material contact
pursuant to Associate’s duties during the twelve (12) month period immediately
preceding cessation of Associate’s employment with the Company. “Material
contact” means interaction between Associate and another employee of the
Company: (i) with whom Associate actually dealt or worked with; or (ii) whose
employment or dealings with the Company or services for the Company were
handled, coordinated or supervised by Associate.

 

4

 



(c) Non-Disclosure.

 

(i) TRADE SECRETS. Associate acknowledges that the Company owns and uses trade
secrets as defined under applicable law. “Trade secret(s)” means information,
without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information: (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Associate further acknowledges that in the course of Associate’s employment with
the Company and in order to carry out Associate’s duties thereunder, Associate
has or will become privy to the Trade Secrets of the Company. Accordingly,
Associate shall not disclose, divulge, publish to others, or use for any
purpose, except as necessary to perform Associate’s duties while employed by the
Company, any Trade Secret of the Company without the prior written consent of
the Company, for so long as such information shall remain a Trade Secret under
applicable law.

 

(ii) CONFIDENTIAL INFORMATION. Associate acknowledges that in order to conduct
its business, the Company owns and uses written and unwritten confidential
information. “Confidential Information” means data and information relating to
the business of the Company (which may not rise to the level of a Trade Secret
under applicable law) which is or has been disclosed to Associate or of which
Associate became aware as a consequence of or through Associate’s relationship
with the Company and which has value to the Company and is not generally known
to its competitors. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by the Company
(except where such public disclosure has been made by Associate without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. Associate
further acknowledges that in the course of his employment with the Company and
in order to carry out his duties thereunder, Associate has or will become privy
to Confidential Information of the Company. Accordingly, Associate agrees that
while employed by the Company, and for a period of two (2) years from the
conclusion of Associate’s employment with the Company for any reason, Associate
will not disclose, divulge, publish to others or use for any purpose any
Confidential Information of the Company except to the extent necessary to
perform his duties and responsibilities as an Associate for the Company, without
the prior written consent of the Company.

 

5

 



(iii) NOTICE OF TRADE SECRETS AND CONFIDENTIAL INFORMATION. Associate
acknowledges that the Company hereby designates Trade Secrets and Confidential
Information to include, by way of illustration but not limitation, confidential
customer and prospective customer lists; information provided to the Company by
its customers or clients or prospective customers or clients; customer
preferences; client contacts; marketing plans, presentations and strategies;
products; processes; designs; formulas; methods; clinical data; licenses;
software; computer or electronic data disks or tapes; processes; research and
plans for research; computer programs; methods of operations and costs data;
contracts; personnel information; credit terms; financial information (including
without limitation information regarding fee and pricing structures, assets,
status of client accounts or credit); or any other information designated as a
trade secret, confidential or proprietary by the Company.

 

(iv) TREATMENT OF TRADE SECRETS AND CONFIDENTIAL INFORMATION. Associate
understands and agrees to treat whatever information the Company wants to
protect from disclosure as genuinely “confidential”, i.e., restricting access by
pass code, stamping hardcopies of customer lists “confidential,” and restricting
access to the customer list to designated and appropriate personnel, and the
like. Associate further agrees, as an Associate, to use his best efforts and the
utmost diligence to guard and protect the Company’s Trade Secrets and
Confidential Information from disclosure to any competitor, customer or supplier
of the Company or any other person, firm, corporation or other entity, unless
such disclosure has been specifically authorized by the Company in writing.

 

(d) Non-Competition. Associate acknowledges that the Company is engaged in the
Company Business as defined herein. Associate further acknowledges that the
Company Business is primarily concentrated in and focused in Alabama, Arkansas,
Georgia, Kentucky, Mississippi, Missouri, Oklahoma, Tennessee and Texas
(hereinafter the “Territory”), and that Associate’s duties and responsibilities
were not limited to any particular area within that region but will be within
and throughout the entire Territory, and rendered in connection with Company
Business. Associate further agrees and acknowledges that because of his
association with the Company and his access to Trade Secrets and confidential,
proprietary information of the Company which relate to the Company Business as
herein defined, Associate’s competition with the Company as or with a direct
competitor in the same line of business as the Company would damage and impair
the business of the Company. Therefore, during the term of his employment and
for a period of one (1) year from the conclusion of Associate’s employment with
the Company for any reason, Associate shall not, for himself or on behalf of any
other person, firm, partnership, association, corporation, business
organization, entity or enterprise, perform duties which are substantially
similar to the duties performed by Associate on behalf of Company within the
Territory for any business engaged in the Company Business as defined herein.

 

6

 



(e) Ownership of Work Product. For purposes of this Agreement, “Work Product”
shall mean the data, materials, documentation, computer programs, inventions
(whether or not patentable), and all works of authorship, including all
worldwide rights therein under patent, copyright, trade secret, confidential
information, and other property rights, created or developed in whole or in part
by Associate, relating to the Company Business whether prior to the date of this
Agreement or in the future, either (i) while employed by the Company and that
have been or will be paid for by the Company, or (ii) while employed by the
Company (whether developed during working hours or not) and not otherwise the
subject of a written agreement between the Company and Associate. All Work
Product shall be considered work made for hire by Associate and owned by the
Company. If any of the Work Product may not, by operation of law, be considered
work made for hire by Associate for the Company, or if ownership of all rights,
title, and interest of the intellectual property rights therein shall not
otherwise vest exclusively in the Company, Associate hereby assigns to the
Company, and upon the future creation thereof automatically assigns to the
Company without further consideration, the ownership of all Work Product. The
Company shall have the right to obtain and hold in its own name patents,
copyrights, registrations and any other protection available in the Work
Product. Associate agrees to perform, during and after his employment, such
further acts as may be necessary or desirable to transfer, perfect, and defend
the Company’s ownership of the Work Product as reasonably requested by the
Company.

 

(f) Return of Company Property. All Company property, including, but not limited
to, equipment, devices, records, correspondence, documents, files, reports,
studies, manuals, compilations, drawings, blueprints, sketches, videos,
memoranda, computer software and programs, data or any other information,
including Trade Secrets and Confidential Information as set forth herein,
(whether originals, copies or extracts, stored in any medium), whether prepared
or developed by Associate or otherwise coming into Associate’s possession,
whether maintained by Associate in the facilities of the Company, at Associate’s
home, or at any other location, is, and shall remain, the exclusive property of
the Company and shall be promptly delivered to the Company, with no copies or
reproductions retained by Associate, in the event of Associate’s termination for
any reason, or at any other time or times the Company may request. Upon
termination of employment for any reason, Associate agrees to sign and deliver
the “Termination Certification” attached hereto as Appendix B.

 

(g) Reasonable Restrictions. Associate agrees and acknowledge that the
restrictions contained in this Agreement are reasonable and necessary in order
to protect the valuable proprietary assets, goodwill and business of the Company
and that the restrictions will not prevent or unreasonably restrict his ability
to earn a livelihood. Associate also agrees and acknowledges that if his
employment with the Company ends for any reason, Associate will be able to earn
a livelihood without violating the restrictions contained in this Agreement and
that Associate’s ability to earn a livelihood without violating said
restrictions is an important reason in Associate choosing to sign this
Agreement.

 

7

 



7. Remedies. The Associate expressly agrees that the remedy at law for any
breach of the provisions of Section 6 will be inadequate and that upon any such
breach or threatened breach, the Company shall be entitled, as a matter of
right, to injunctive relief in any court of competent jurisdiction, in equity or
otherwise, to enforce the specific performance of the Associate’s obligations
under these provisions without the necessity of proving the actual damage to the
Company or the inadequacy of a legal remedy.

 

8. Termination Without Compensation.

 

(a) The Employment Term will terminate as of the end of the term of this
Agreement unless terminated earlier in accordance with this Section 8, Section
9, Section 10, or Section 11.

 

(b) The Employment Term may also be terminated by the Company for cause
(“Cause”) with written notice to the Associate upon the occurrence of any of the
following:

 

(i) the commission by the Associate of any deliberate and premeditated act
involving moral turpitude detrimental to the economic interests of the Company;

 

(ii) the conviction of the Associate of a felony;

 

(iii) the willful failure or refusal of the Associate to perform his duties
hereunder (which failure or refusal persists after written notice from the
Company to the Associate complaining of such failure or refusal) or the
Associate’s gross negligence of a material nature in connection with the
performance of such duties; or

 

(iv) the breach by the Associate of any provision of this Agreement which is not
cured within thirty (30) days subsequent to written notice from the Company to
the Associate of the breach.

 

(c) Upon termination of the Employment Term under subsections (a) or (b) above,
the parties hereto will be relieved of any further obligations hereunder except
for any obligations set forth in Section 6.

 

8

 



9. Termination Without Cause. The Company shall have the right to terminate the
Employment Term without Cause at any time. If the termination is effected by the
Company other than as described in Section 8, then, under such circumstances and
subject to the Associate’s continued compliance with the terms of this
Agreement, (i) the Associate’s Base Salary then in effect hereunder will
continue to be payable in accordance with the Company’s payroll policy through
the Employment Term, (ii) the Associate shall be paid within sixty (60) days
after termination the pro rata portion of the Bonus earned, if any, through the
date of termination, (iii) all outstanding and unvested stock options previously
granted to the Associate by the Parent Company shall immediately vest in full
without regard to the achievement of any applicable performance conditions,
unless otherwise prohibited by the Option Plan (or successor plan) or the stock
option agreements between the Parent Company and the Associate with respect to
such stock options, and (iv) all outstanding and unvested shares of restricted
stock (if any) previously granted to the Associate by the Parent Company shall
immediately vest in full without regard to the achievement of any applicable
performance conditions, unless otherwise prohibited by the Amended and Restated
Stock Incentive Plan (the “Incentive Plan”) (or successor plan) or the
restricted stock agreements between the Parent Company and the Associate with
respect to such restricted stock awards; provided, however, that any shares of
restricted stock that are intended to constitute performance-based compensation
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), shall become vested only to the extent provided pursuant
to the terms of the applicable restricted stock agreement and the provisions of
this Section 9 shall not apply to any shares of restricted stock that are
intended to constitute performance-based compensation. Bonus payments to the
Associate in accordance with this Section 9 shall be paid no later than two and
one-half (2½) months following the calendar year in which the termination
without Cause occurred.

 

Notwithstanding the foregoing, the Associate shall not be entitled to receive
any of the payments or benefits described in Section 9 unless, not later than
sixty (60) days after the termination date, the Associate has executed a release
of claims against the Company and its affiliates (the “Release”), and the period
during which the Release may be revoked has expired without the Associate having
revoked the Release. None of the payments or benefits described in Section 9
shall be paid until the Release has been signed and become effective, and any
payments, which would otherwise be payable during such sixty-day period prior to
the date the Release becomes effective, shall be accumulated and paid to the
Associate on the first payroll date following the date the Release becomes
effective, without interest, or, if such sixty-day period begins in one calendar
year and ends in a second calendar year, the first payroll date during the
second calendar year following the date the Release becomes effective, as
described above.

 

10. Death of the Associate. If the Associate dies during the Employment Term,
the Employment Term shall terminate, and within 60 days after death, or as soon
thereafter as administratively practicable, the Company will pay to the
Associate’s estate (i) the Associate’s Base Salary then in effect through the
end of the calendar month in which such death occurs, and (ii) the pro rata
portion of the Bonus earned, if any, through the date of death. In addition, all
outstanding and unvested stock options previously granted to the Associate by
the Parent Company shall immediately vest in full, without regard to the
achievement of any applicable performance conditions, unless otherwise
prohibited by the Option Plan (or successor plan) or the stock option agreements
between the Parent Company and the Associate with respect to such stock options,
and all outstanding and unvested shares of restricted stock (if any) previously
granted to the Associate by the Parent Company shall immediately vest in full,
without regard to the achievement of any applicable performance conditions,
unless otherwise prohibited by the Incentive Plan (or successor plan) or the
restricted stock agreements between the Parent Company and the Associate with
respect to such restricted stock awards.

 

9

 



11. Termination Following Disability. If the Associate becomes disabled during
the Employment Term, the Company may terminate the Employment Term, in which
event the Company will pay to the Associate the Associate’s Base Salary then in
effect, payable in accordance with the Company’s payroll policy through the end
of the Employment Term; provided, however, any amounts payable to the Associate
under the Company’s disability insurance policy shall be deducted from the
amounts payable to the Associate hereunder. For the purposes of this Agreement,
the Associate shall be deemed to be “disabled” when, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a period of not less than twelve (12)
consecutive months, he has received replacement income for a period of at least
three (3) months under the Company’s disability insurance policy, or if the
Company does not have a disability insurance policy for the Associate, the
Associate shall be deemed disabled if he is unable to perform his services or
discharge his duties as an Associate of the Company by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a period of not less than twelve (12)
consecutive months. Any disability, as defined herein, shall not constitute
“Cause” for purposes of Section 8(b) hereof. In addition, all outstanding and
unvested stock options previously granted to the Associate by the Parent Company
shall immediately vest in full, without regard to the achievement of any
applicable performance conditions, unless otherwise prohibited by the Option
Plan (or successor plan) or the stock option agreements between the Parent
Company and the Associate with respect to such stock options, and all
outstanding and unvested shares of restricted stock (if any) previously granted
to the Associate by the Parent Company shall immediately vest in full, without
regard to the achievement of any applicable performance conditions, unless
otherwise prohibited by the Incentive Plan (or successor plan) or the restricted
stock agreements between the Parent Company and the Associate with respect to
such restricted stock awards.

 

12. Change in Control of the Parent Company

 

(a) If a Double Trigger Event (as defined in Section 12(c) herein) occurs in
connection with a Change in Control (as defined in Section 12(b) herein) of the
Parent Company, on the sixty-day anniversary of the date of the Double Trigger
Event, (i) the Company shall pay to the Associate a lump sum cash payment equal
to 2.99 times the Associate’s Base Salary in effect immediately prior to the
Change in Control; (ii) all outstanding and unvested stock options previously
granted to the Associate by the Parent Company shall immediately vest in full,
without regard to the achievement of any applicable performance conditions,
unless otherwise prohibited by the Option Plan (or successor plan) or the stock
option agreements between the Parent Company and the Associate with respect to
such stock options; and (iii) all outstanding and unvested shares of restricted
stock (if any) previously granted to the Associate by the Parent Company shall
immediately vest in full, without regard to the achievement of any applicable
performance conditions, unless otherwise prohibited by the Incentive Plan (or
successor plan) or the restricted stock agreements between the Parent Company
and the Associate with respect to such restricted stock awards (collectively,
(i), (ii) and (iii) are referred to as the “Change in Control Payments”).

 

10

 



Notwithstanding the foregoing, the Associate shall not be entitled to receive
any of the payments or benefits described in Section 12 unless, not later than
sixty (60) days after the termination date, the Associate has executed a release
of claims against the Company and its affiliates (the “Release”), and the period
during which the Release may be revoked has expired without the Associate having
revoked the Release. None of the payments or benefits described in Section 12
shall be paid until the Release has been signed and become effective, and any
payments, which would otherwise be payable during such sixty-day period prior to
the date the Release becomes effective, shall be accumulated and paid to the
Associate on the first payroll date following the date the Release becomes
effective, without interest, or, if such sixty-day period begins in one calendar
year and ends in a second calendar year, the first payroll date during the
second calendar year following the date the Release becomes effective, as
described above.

 

(b) For purposes of this Section 12, “Change in Control” of the Parent Company
shall mean:

 

(i) Change in Ownership. The acquisition by an individual, entity or group
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)) (a “Person”) of ownership of stock of the Parent Company
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Parent
Company. However, if any Person is considered to own more than 50% of the total
fair market value of total voting power of the stock of the Parent Company, the
acquisition of additional stock by the same Person is not considered to cause a
change in ownership of the Parent Company (or to cause a change in the effective
control of the Parent Company). An increase in the percentage of stock owned by
any one Person as a result of a transaction in which the Parent Company acquires
its stock in exchange for property will be treated as an acquisition of stock
for purposes of this paragraph. This paragraph applies only when there is a
transfer of stock of the Parent Company (or issuance of stock of the Parent
Company) and stock in the Parent Company remains outstanding after the
transaction; or

 

(ii) Change in Effective Control. (A) the acquisition by any Person during the
12-month period ending on the date of the most recent acquisition by such
Person, of ownership of stock of the Parent Company possessing 35% or more of
the total voting power of the stock of the Parent Company; or (B) the
replacement of a majority of members of the Parent Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Parent Company’s Board of Directors
prior to the date of the appointment or election.

 

A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a “Change in Ownership”
under paragraph (i) or “Change in Ownership of a Substantial Portion of the
Company’s Assets” under paragraph (iii). If any one Person is considered to
effectively control the Parent Company, the acquisition of additional control of
the Parent Company by the same Person is not considered to cause a change in the
effective control of the Parent Company (or to cause a “Change in Ownership” of
the Parent Company within the meaning of paragraph (i) above); or

 

11

 



(iii) Change in Ownership of a Substantial Portion of Assets. The acquisition by
any Person during the 12-month period ending on the date of the most recent
acquisition by such Person, of assets from the Parent Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Parent Company immediately prior to such
acquisition(s). For this purpose, gross fair market value means the value of the
assets of the Parent Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. No
Change in Control shall be deemed to have occurred in the event of a transfer to
a related person or as described in Code Section 409A.

 

The definition of Change in Control in this Subsection 12(b), and all other
terms and provisions of this Agreement, shall be interpreted at all times in
such a manner as to comply with Code Section 409A, meaning that no additional
income tax is imposed on the Associate pursuant to Code Section 409A(1)(a).

 

(c) For purposes of this Section 12, a “Double Trigger Event” shall be deemed to
occur if, within the period beginning six (6) months prior to a Change in
Control and ending two (2) years following such Change in Control, (i) the
Associate’s employment is involuntarily terminated by the Company or the Parent
Company (or the surviving or acquiring entity, as the case may be), other than
for Cause, or (ii) the Associate terminates his employment for Good Reason (as
defined in Section 12(d) herein). If the termination of the Associate’s
employment, as contemplated by this Section 12(c), occurs prior to the Change in
Control, then the Associate shall be treated for purposes of this Section 12 as
being employed on the date the Change in Control becomes effective and the
Associate’s Base Salary in effect immediately prior to such termination shall be
deemed in effect, for purposes of this Section 12, immediately prior to the
Change in Control. For purposes of this Section 12, the date of the Double
Trigger Event shall be the later of the effective date of the Change in Control
and the date of the Associate’s termination of employment as contemplated in
this Section 12(c).

 

(d) For purposes of this Section 12, “Good Reason” shall mean:

 

(i) If the Associate is a party to an employment or service agreement with the
Company, the Parent Company or an affiliate of the Company that supersedes and
replaces, in whole or in part, any provisions of this Agreement and such
agreement provides for a definition of Good Reason, the definition contained
therein; or

 

(ii) If no such agreement exists, the Associate’s resignation from the Company
within thirty (30) days following the occurrence of any of the following events
with respect to the Associate:

 

12

 



(A) Without the Associate’s express written consent, the significant reduction
of the Associate’s duties, authority, responsibilities, or reporting
relationships relative to the Associate’s duties, authority, responsibilities,
or reporting relationships as in effect immediately prior to such reduction, or
the assignment to the Associate of such reduced duties, authority,
responsibilities, or reporting relationships, which reduction or assigned
reduction remains in effect five (5) business days after written notice by the
Associate to the Chief Executive Officer or the Chief Financial Officer of the
Parent Company (or the surviving or acquiring entity, as the case may be) of
such conditions; provided, however, that the mere occurrence of a Change in
Control shall not, in and of itself, constitute a material adverse change in the
Associate’s duties, authority, responsibilities or reporting relationships.

 

(B) A material reduction by the Company or the Parent Company (or the surviving
or acquiring entity, as the case may be) in the Base Salary, bonus structure or
benefits of the Associate as in effect immediately prior to such reduction, with
the result that the Associate’s overall benefits package is significantly
reduced; or

 

(C) The relocation of the Associate’s principal work location to a facility or a
location more than fifty (50) miles from the Associate’s then present principal
work location, without the Associate’s express written consent.

 

(e) The Change in Control Payments shall be in addition to any other rights and
benefits for which the Associate is eligible, either by way of contract or with
respect to rights and benefits generally available to other executive officers
or Associates of the Company.

 

13. Definition of Termination of Employment. “Termination of Employment” as used
in this Agreement shall have the same meaning as set out in, and shall occur on
the date determined in accordance with, Section 1.409A-1(h) of the regulations
promulgated under Code Section 409A.

 

14. Specified Employee Delay. If the Associate is a “specified employee” within
the meaning of Code Section 409A, any benefits or payments (including
installments and insurance premiums and contributions) which (a) constitute a
“deferral of compensation” under Code Section 409A, (b) become payable as a
result of the Associate’s termination of employment for reasons other than
death, and (c) become due under this Agreement during the first six (6) months
(or such longer period as required by Code Section 409A) after termination of
employment shall be delayed and all such delayed payments (or delayed
installments, premiums or contributions) shall be paid to the Associate in full
in the seventh (7th) month after the date of termination and all subsequent
payments (or installments) shall be paid in accordance with their original
payment schedule. To the extent that any insurance premiums or other benefit
contributions constituting a “deferral of compensation” become subject to the
above delay, the Associate shall be responsible for paying such amounts directly
to the insurer or other third party and shall receive reimbursement from Company
for such amounts in the seventh (7th) month as described above. This paragraph
shall not apply to payments made as a result of a termination of employment that
is the result of the Associate’s death.

 

13

 



15. Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective when either: (a) personally delivered to the intended
recipient; (b) sent by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below;
(c) delivered in person to the address set forth below for the party to which
the notice was given; (d) deposited into the custody of a nationally recognized
overnight delivery service such as FedEx Corporation or United Parcel Service,
Inc., addressed to such party at the address specified below; or (e) sent by
facsimile, telegram or telex, provided that receipt for such facsimile, telegram
or telex is verified by the sender and followed by a notice sent in accordance
with one of the other provisions set forth above. Notices shall be effective on
the date of delivery, or receipt of, if delivery is not accepted, on the earlier
of the date that delivery is refused or three (3) days after the date the notice
is mailed. For purposes of this paragraph, the addresses of the parties for all
notices are as follows (unless changes by similar notice in writing are given by
the particular person whose address is to be changed):

 

If to the Associate, to William H. Henderson, ____________________________
________________________________________________;

 

If to the Company, to America’s Car-Mart, Inc., 802 S. E. Plaza Avenue, Suite
200, Bentonville, Arkansas 72712, Fax #479-273-7556.

 

With a copy to W. Brett Papasan, Chief Legal Officer, 802 S. E. Plaza Avenue,
Suite 200, Bentonville, Arkansas 72712, Fax #479-271-0796;

 

And a copy to Jeffrey A. Williams, Chief Financial Officer, 802 S. E. Plaza
Avenue, Suite 200, Bentonville, Arkansas 72712, Fax #479-464-4234.

 

Any party hereto may designate a different address by written notice given to
the other parties.

 

16. Governing Law. This agreement shall be construed in accordance with and
governed by the laws of the State of Arkansas.

 

14

 



17. Compliance with Section 409A. The payments due under this Agreement are
intended to comply with Section 409A of the Code (“Code Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments of
“nonqualified deferred compensation” provided under this Agreement may only be
made upon an event and in a manner that complies with Code Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Code Section 409A either as separation pay due to an involuntary separation
from service or as a short-term deferral shall be excluded from Code Section
409A to the maximum extent possible. To the extent Code Section 409A applies,
each installment payment provided under this Agreement shall be treated as a
separate payment. Any payments of “nonqualified deferred compensation” to be
made under this Agreement by reason of a termination of employment shall only be
made if such termination of employment constitutes a “separation from service”
under Code Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Code Section 409A and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Associate on account of non-compliance with Code Section
409A. To the extent required by Code Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to the
Associate on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and (iii) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.

 

18. Section 280G.

 

(a) In the event that the total amount of payments to be received by the
Associate, pursuant to this Agreement or otherwise, that are contingent upon a
change in ownership or control (within the meaning of Section 280G of the Code)
would, but for this Section 18(a), be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the amount of payments to be
received by the Associate pursuant to this Agreement or otherwise shall be
reduced to the maximum amount that will cause the total amounts of the payments
not to be subject to the Excise Tax, but only if the amount of such payments,
after such reduction and after payment of all applicable taxes on the reduced
amount, is equal to or greater than the amount of such payments the Associate
would otherwise be entitled to retain without such reduction after the payment
of all applicable taxes, including the Excise Tax.

 

15

 



(b) The accounting firm engaged by the Company for general audit purposes (the
“Audit Firm”) shall perform any calculations necessary in connection with this
Section 18; provided that, if for any reason the Audit Firm is unable to, or
declines to, perform such calculations, the Company shall engage such other
accounting firm as the Audit Firm shall recommend in writing to the Company to
perform such calculations (the Audit Firm or such other accounting firm, as
applicable, being hereinafter referred to as the “Accounting Firm”).  The
Company shall bear all expenses with respect to the determinations by such
Accounting Firm required to be made hereunder. The Accounting Firm engaged to
make the determinations under this Section 18 shall provide its calculations,
together with detailed supporting documentation, to the Associate and the
Company within fifteen (15) calendar days after the date on which the
Associate’s right to a payment contingent on a Change in Control is triggered
(if requested at that time by Associate or the Company) or such other time as
requested by the Associate or the Company.  If the Accounting Firm determines
that no Excise Tax is payable with respect to such payments, it shall furnish
the Associate and the Company with an opinion reasonably acceptable to Associate
that no Excise Tax will be imposed with respect to such payments.  Any good
faith determinations of the Accounting Firm made hereunder shall be final,
binding, and conclusive upon Associate and the Company. If a reduction in
payments or benefits constituting “parachute payments” is required by Section
18(a), the reduction shall occur in the following order unless the Associate
elects in writing a different order (provided, however, that such election shall
be subject to the Company’s approval if made on or after the date on which the
event that triggers the payment occurs and to the extent that such election does
not violate Code Section 409A): reduction of cash payments (in reverse order of
the date on which such cash payments would otherwise be made with the cash
payments that would otherwise be made last being reduced first); cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  In the
event that accelerated vesting of stock awards is to be reduced, such
accelerated vesting shall be cancelled in the reverse order of the grant date of
the Associate’s stock awards unless the Associate elects in writing a different
order for cancellation.

 

19. Assignability. The Associate may not assign his interest in or delegate his
duties under this Agreement. The rights and obligations of the Company hereunder
may be assigned only by operation of law in connection with a merger in which
the Company is not the surviving corporation or in connection with the sale of
substantially all of the assets of the Company; and in the latter event, such
assignment shall not relieve the Company of its obligations hereunder.

 

20. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns.

 

21. Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
may not be modified or amended in any way except in writing by the parties
hereto. This Agreement supersedes and replaces any and all prior employment
agreements between the Company and the Associate, all of which are hereby
terminated and declared null and void; provided, however, this Agreement shall
not affect, in any manner, previously awarded restricted stock or stock options,
which awards shall remain in full force and effect in accordance with the terms
of such previous awards.

 

22. Duration. Notwithstanding the termination of the Employment Term and of the
Associate’s employment by the Company, this Agreement shall continue to bind the
parties for so long as any obligations remain under this Agreement, and, in
particular, the Associate shall continue to be bound by the terms of Section 6.

 

23. Waiver. No waiver by the Company of any breach by the Associate of this
Agreement shall be construed to be a waiver as to succeeding breaches.

 

16

 



24. Enforceability. The covenants and provisions contained herein are severable
and are to be interpreted as such to the extent permitted by applicable law. The
parties understand, acknowledge and agree that should any provision of this
Agreement be declared or determined by any court of competent jurisdiction to be
unenforceable or invalid for any reason, the validity of the remaining parts,
terms or provisions of this Agreement shall not be affected thereby, and that
the Agreement will be amended to delete or modify, as necessary, any invalid or
unenforceable parts, terms or provisions to the extent necessary to allow for
enforcement.

 

25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.

 

 

[SIGNATURE PAGE FOLLOWS.]

 

 

 



17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on June 23, 2015,
but this Agreement shall be effective as of the day and year first above
written.

 

 



    COMPANY:          

AMERICA’S CAR-MART, INC., an

Arkansas corporation

          By:       Name:       Title:             ASSOCIATE:    

 

 

    William H. Henderson



 



 

 



 

 

 

 

 

(Signature Page to Employment Agreement of William H. Henderson)



18

 



APPENDIX A

 

Applicable to the Bonus pursuant to Section 4(b)

of Employment Agreement

 

 

  Fiscal Year   2016 2017 2018 2019 2020 Projected GAAP Earnings Per Share 2015
Actual GAAP Earnings Per Share multiplied by [X.XX]* 2016 Projected GAAP
Earnings Per Share multiplied by [X.XX]* 2017 Projected GAAP Earnings Per Share
multiplied by [X.XX]* 2018 Projected GAAP Earnings Per Share multiplied by
[X.XX]* 2019 Projected GAAP Earnings Per Share multiplied by [X.XX]* Bonus
Potential: $60,000 $70,000 $80,000 $90,000 $100,000

 

If Parent Company’s actual GAAP Earnings Per Share equals 95-99% of Parent
Company’s projected GAAP Earnings Per Share (rounded to the nearest whole
percentage point), the Bonus for such fiscal year shall be the Bonus Potential
for such fiscal year multiplied by 0.67.

 

If Parent Company’s actual GAAP Earnings Per Share equals 100-104% of Parent
Company’s projected GAAP Earnings Per Share (rounded to the nearest whole
percentage point), the Bonus for such fiscal year shall be the Bonus Potential
for such fiscal year multiplied by 1.00.

 

If Parent Company’s actual GAAP Earnings Per Share equals 105% or more of Parent
Company’s projected GAAP Earnings Per Share (rounded to the nearest whole
percentage point), the Bonus for such fiscal year shall be the Bonus Potential
for such fiscal year multiplied by 1.33.

 

 

 

 

 

*Filed under an application for confidential treatment.

 

A-1

 





APPENDIX B

 

 

TERMINATION CERTIFICATION

 

The undersigned Associate certifies that he/she does not possess and has not
failed to return any property belonging to AMERICA’S CAR MART, INC., its parent,
subsidiaries, affiliates, successors or assigns (together, the “Company”) or its
customers, including, but not limited to, equipment, devices, records,
correspondence, documents, files, reports, studies, manuals, compilations,
drawings, blueprints, sketches, videos, memoranda, computer software and
programs, data or any other information, including Trade Secrets and
Confidential Information as set forth herein (whether originals, copies or
extracts, stored in any medium), whether prepared or developed by Associate or
otherwise coming into Associate’s possession, whether maintained by Associate in
the facilities of the Company, at Associate’s home, or at any other location.

 

Associate further certifies that he/she will comply with all the terms of
his/her Non-Competition, Non-Solicitation, Non-Disclosure, and Confidentiality
Agreement.

 

 





Date: ____________________ ___________________________________   Associate



 

 

 

 

B-1

 



 

